Citation Nr: 1035150	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the neck, 
shoulders, and hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2010, the Veteran presented sworn testimony during a 
personal hearing at VA Central Office in Washington, DC, which 
was chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA claims 
folder.  Additionally, evidence has been associated with the 
Veteran's claims folder accompanied by a waiver of local 
consideration.  This waiver is contained in the Veteran's claims 
folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  Furthermore, 
on remand, the Agency of Original Jurisdiction (AOJ) will have an 
opportunity to review this newly submitted evidence before 
readjudicating the claim.  
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the 
issue of entitlement to service connection for arthritis of the 
neck, shoulders, and hands must be remanded for additional 
evidentiary development.

VCAA notice

The Veteran seeks entitlement to service connection for arthritis 
of the neck, shoulders, and hands.  He contends that in-service 
treatment for bursitis of the left shoulder, discussed below, 
caused arthritis of his shoulders which spread to his neck and 
hands.  See, e.g., the June 2010 Board hearing transcript, page 
7.  

VA regulations provide that service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
addition, if a nonservice-connected disorder is aggravated by a 
service-connected disorder, the Veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing in 
the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995); 38 C.F.R. § 3.310.  The Board observes that 
the Veteran has not been provided notice with respect to his 
contention that the arthritis of his shoulders caused his current 
disabilities of the neck and hands.  Accordingly, on Remand, such 
notice must be provided.

VA examination

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, a private treatment record 
from Dr. M.M. dated in July 2007 documents an assessment of 
severe degenerative joint disease of the right and left 
shoulders.  Further, X-ray reports at that time revealed 
ankylosing spondylosis of the posterior and longitudinal ligament 
area and decreased joint spaces of the cervical spine.  
Additionally, a report from Dr. M.M. dated in August 2007 noted 
deformity of the Veteran's fingers from previous arthritic 
changes.   

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran's service 
treatment records document treatment for pain in his left 
shoulder in February 1967.  The Veteran did not report any heat, 
tenderness, or swelling in the shoulder.  However, upon 
examination, he was unable to perform abduction over 120 degrees, 
and pain started at 300 degrees.  He was diagnosed with possible 
bursitis and prescribed six treatments of radiant heat, 
hydrollator pack, and local massage.  Moreover, he noted 
"painful or 'trick' shoulder or elbow" on his August 1967 
separation examination.

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's disabilities of the shoulders, neck, and 
hands and his in-service treatment for bursitis of the left 
shoulder.  Moreover, there is no evidence of record which states 
whether the Veteran's current disabilities of the neck and hands 
are related to his arthritis of the shoulders.  

In light of the ambiguities above, the Board finds that an 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's disabilities and whether 
such are related to his military service, and whether the 
Veteran's arthritis of the neck and hands were caused or 
aggravated by his arthritis of the shoulders.  See Charles v. 
Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim].  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran VCAA notice 
compliant with the requirements of 38 
C.F.R. § 3.310 pertaining to secondary 
service connection claims.

2.	The RO should request that the Veteran 
provide any recent medical examination and 
treatment records pertaining to his 
arthritis of the shoulders, neck, and 
hands.  The RO should take appropriate 
steps to secure any records so identified 
and associate them with the Veteran's VA 
claims folder.

3.	Thereafter, the Veteran should be afforded 
a VA examination for the purpose of 
obtaining an opinion as to the following:

a.	whether it is at least as likely as 
not (50 percent or greater) that 
his current arthritis of the 
shoulders is etiologically related to 
his active service, to include 
treatment for bursitis of the left 
shoulder.  

b.	whether it is at least as likely as 
not (50 percent or greater) that 
his current arthritis of the neck is 
etiologically related to his active 
service, to include treatment for 
bursitis of the left shoulder.

c.	whether it is at least as likely as 
not (50 percent or greater) that 
his current arthritis of the neck was 
caused or aggravated (i.e. 
permanently worsen beyond the normal 
progression of the disability) by the 
Veteran's arthritis of the shoulders.

d.	whether it is at least as likely as 
not (50 percent or greater) that 
his current arthritis of the hands is 
etiologically related to his active 
service, to include treatment for 
bursitis of the left shoulder.

e.	whether it is at least as likely as 
not (50 percent or greater) that 
his current arthritis of the hands 
was caused or aggravated (i.e. 
permanently worsen beyond the normal 
progression of the disability) by the 
Veteran's arthritis of the shoulders.

The examiner should indicate in his/her 
report that the claims folder was 
reviewed.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  A rationale 
for all opinions expressed should be 
provided.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
4.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


